Citation Nr: 1453773	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-20 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 3, 2013, and in excess of 50 percent on and after January 3, 2013.

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to an initial rating in excess of 30 percent for diabetic retinopathy and cataracts with vitreous hemorrhage of the right eye on and after January 28, 2011. 

4.  Entitlement to a total disability rating due to individual unemployability (TDIU)


REPRESENTATION

The Veteran represented by:  Robert W. Gillikan, II, Attorney at Law

WITNESSES AT HEARING ON APPEAL

The Veteran and L.H.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to April 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the RO in Huntington, West Virginia.  Jurisdiction over the case was subsequently returned to the RO in Roanoke, Virginia. 

The Veteran and L.H. testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of the hearing is associated with the claims file.

The Board remanded this case for additional development in August 2011.  While on remand, an increased rating of 50 percent was awarded for PTSD effective January 3, 2013, and separate evaluations were awarded for diabetic peripheral neuropathy of each extremity.  See November 2013 rating decision.  The Veteran's representative stated in a November 2013 letter that the Veteran was satisfied with the 10 percent neuropathy ratings effective May 2008, but continued to contest the rating for PTSD.  A separate 30 percent rating for diabetic retinopathy with bilateral cataracts and vitreous hemorrhage of the right eye was awarded in a June 2014 rating decision.  

As discussed in the Remand section below, a January 2013 consultation examination report indicates that the Veteran is unable to hold fulltime employment due to PTSD and diabetes mellitus, type II.  The Board finds that the issue of entitlement to a TDIU has been raised by the record and is within the Board's jurisdiction.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); see also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The issues of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, an initial rating in excess of 30 percent for diabetic retinopathy with bilateral cataracts and vitreous hemorrhage of the right eye on and after January 28, 2011, and to a total disability rating due to individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 3, 2013, the Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity.

2.  On and after January 3, 2013, the Veteran's PTSD was not productive of occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to January 3, 2013, the criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  On and after January 3, 2013, the criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's appeal for an increased initial rating for PTSD.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A September 2008 letter fully satisfied the duty to notify provisions, including notice of the degree of disability prior to initial adjudication of the Veteran's PTSD claim in February 2009.  38 U.S.C.A. § 5103(a); Dunlap v. Nicholson, 21 Vet. App. 112 (2006); 38 C.F.R. § 3.159(b)(1).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  With regard to the March 2011 hearing before the undersigned, the Veteran has not contended, and the record has not otherwise shown, that undersigned failed to fully explain the issues presented or neglected to suggest the submission of evidence that may have otherwise been overlooked.  The Veteran was represented at that hearing, and presented testimony regarding his symptoms, their severity, their impact on his ability to function socially and occupationally, and the course of his medical treatment.  The Board remanded for additional development as a result of that hearing.  As a result of the additional development, the Board has been able to determine the appropriate disability rating for the period on appeal and to determine that referral for an extraschedular consideration is not warranted for any portion of the appeal.  As such, the Board is satisfied that the dictates of 38 C.F.R. § 3.103(c)(2) have been met with respect to that proceeding.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Leavey v. McDonald, No. 12-1883 (U.S. Vet. App. Nov. 14, 2014).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the PTSD claim.

The RO provided the Veteran appropriate VA examinations, most recently in January 2013.  The Veteran has not reported receiving any recent treatment specifically for this disability (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined.  38 C.F.R. § 3.327(a)(2014).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also VAOPGCPREC 11-95.  The 2013 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.

The Board remanded the issue of an increased initial rating for PTSD in August 2011 for updated treatment records and a VA examination.  The Veteran's VA treatment records have been updated through October 2013.  The Veteran has not reported any other treatment pertinent to his PTSD.  The Veteran underwent a January 2013 VA examination, as discussed above.  The Board finds that the AOJ complied substantially with August 2011 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Disability Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to DSM-IV, a score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

As the Veteran's rating has been staged, the Board will address the period prior to January 3, 2013, before turning to the period beginning on January 3, 2013.  

i. Prior to January 3, 2013

The Veteran was seen for an October 2008 consultation examination as part of his original service connection claim for PTSD.  The Veteran reported that he had been married and divorced three times.  As discussed below, the Veteran testified to two marriages and this appears to be a typographical error by the examiner.  The Veteran's grown daughter lived with him.  The Veteran reported working for 22 years and was about to retire.  He reported that he would be supported by his retirement funds.  The Veteran described his symptoms as including withdrawal from other people.  He reported a history of irritability, impatience, and anger.  He reported three occasions of angry outbursts at work and feeling apologetic afterwards.  He had no history of violence.  The Veteran reported feeling depressed and anxious.  He had never abused alcohol or drugs.  He had never received mental health care.  His primary care providers had been prescribing antidepressants for approximately seven or eight years.  The Veteran reported thinking about Vietnam practically daily.  His sleep had been disturbed, with difficulty falling asleep and difficulty remaining asleep.  

On mental status exam, the Veteran was open and forthcoming providing his history.  He was polite and cooperative during the interview.  He maintained eye contact well.  Speech and thought processes were goal directed.  His behavior was normal.  No psychomotor abnormalities were noted.  The Veteran was oriented in all spheres.  Memory function was good for three out of three objects at one and fifteen minutes.  No memory deficit could be elicited.  The Veteran was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  The Veteran's fund of knowledge, abstracting ability, mathematical calculation ability, insight, and judgment were all good.  The examiner concluded that the Veteran was capable of working on a full-time basis from a mental health point of view.  The examiner also concluded that the Veteran was capable of performing all activities, chores, and tasks of daily life.  The examiner assigned a GAF score of 55.  A GAF score of 55 is consistent with the Veteran's report of conflicts with peers or co-workers.  

The Veteran testified before the undersigned in March 2011.  This is the only lay description of the Veteran's PTSD symptoms and severity outside of the VA treatment records and consultation examination reports.  The Veteran testified that he had problems getting along with other employees while working for a private corporation.  March 2011 Board Hearing Transcript (Tr.) at 5.  He indicated that he was close to getting "written up" for his behavior but was not.  Id.  The Veteran described himself as "one of the best" the company had.  Id. at 6.  The Veteran reported one altercation in the six months prior to leaving the company and possibly two in the six months prior to that.  Id. at 7.  The Veteran testified that despite his occasional outbursts, he was not fired because he was one of the best employees the company had and they could not afford to fire him.  Id.  The Veteran reported worked seven days a week for 12 or 13 years, then working overtime following his divorce and receiving custody of his daughter.  Id. at 6.  He reported having been married twice, divorcing his second wife in 1991.  Id. at 10-11.  At the time of the hearing, the Veteran testified that his daughter was finishing college and that she and her son lived with him and that he helped them out.  Id. at 12.  The Veteran reported arguments with his daughter, but also reported a good relationship with her and her son.  Id. at 12-13.  

The Veteran also reported that he had taken an early retirement from a private corporation.  He testified that, if he had continued working and retired at age 66, he would received additional retirement income of about $200 per month.  March 2011 Board Hearing Tr. at 4.  The 30 percent disability rating effective December 1, 2008, was $376 per month for a veteran with no dependents.  Thus, the Veteran was not placed in a worse financial position than if he had retired at age 66.  

Additionally, the Veteran's testimony was that he had as many as three altercations in the year prior to his retirement.  The Veteran stated these confrontations were verbal, not physical.  Thus, there were no episodes of violence.  

The Veteran testified in March 2011 that his PTSD had worsened after his October 2008 VA examination and that he retired early in February 2009 because he could no longer take the pressure of his job.  The record agrees with the Veteran's testimony in that the Veteran retired in February 2009.  A September 2008 private treatment note regarding the Veteran's diabetic retinopathy indicates that the Veteran was scheduled to retire "early next year".  Because the Veteran's retirement was already planned by September 2008, the October 2008 VA examination on which the Board relies in deciding the period prior to January 3, 2013, was conducted after the Veteran's PTSD reached the level of severity it was at when he retired according to his testimony.  It is, therefore, not clear that the Veteran's PTSD had indeed increased in severity after the October 2008 VA examination and prior to the March 2011 hearing.  

The Veteran participated in group therapy through VA in November and December 2011.  He appeared to have no suicidal or homicidal plans while attending the group.  There are no indications of worsening symptoms or greater levels of social or occupational functioning.  

At the hearing, the Veteran's representative argued that the Veteran had four of the seven criteria for a 70 percent rating and four of the nine criteria of a 50 percent rating.  As to the criteria for a 70 percent rating, the representative pointed to near continuous panic or depression, impaired impulse control, difficulty in adapting to stressful circumstances, and the inability to establish or maintain an effective relationship.  March 2011 Board Hearing Tr. at 12.  As to the criteria for a 50 percent rating, the representative claimed that the Veteran had impaired judgment, flattened affect, disturbances of motivation and mood, and difficulty in establishing a relationship outside of his daughter and grandson.  Id. at 13.  

The Board finds these arguments unpersuasive.  First, the representative's arguments appear to be based on using the criteria as a "checklist," which is an incorrect reading of the regulation.  See Mauerhan, 16 Vet. App. at 442.  Instead, the Board looks to the reported symptoms and objectively observable symptomatology and evaluates whether a given disability level is warranted by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio, 713 F.3d at 118.  

As to the 70 percent rating criteria, the representative did not support his contentions adequately.  The representative edited the criteria for a 70 percent rating by mentioned impaired impulse control and omitting the definition of "unprovoked irritability with periods of violence."  See 38 C.F.R. § 4.130.  The Veteran denied explicitly any physical violence while at work.  The Veteran reported breaking down a bathroom door in an argument with his second wife.  Board Hearing Tr. at 10.  The Veteran also testified, however, that that marriage ended in 1991, so the episode must have occurred many years prior to the effective date of service connection in 2008.  The Veteran reported arguments with his daughter but did not physical confrontations.  Given the lack of additional violent episodes since at least 1991, the Veteran's verbal outbursts do not conform to the impaired impulse control.  At most, then, the Veteran had two of the criteria for a 70 percent rating.  

The preponderance of the evidence demonstrates that, prior to January 3, 2013, the Veteran's PTSD was not productive of occupational and social impairment with deficiencies in most areas.  The Veteran did report some of the symptoms associated with a 70 percent rating at the March 2011 hearing; however, those symptoms did not result in the level of social and occupational impairment required for a 70 percent rating.  The Veteran's mood has been noted as depressed during this period, but there is no description of how the Veteran's social or occupational functioning has been impaired as a result.  The Veteran reported some impairment in his family life, having been divorced three times; however, these divorces occurred prior to the effective date of service connection.  

Additionally, the Veteran's family life was stable with his daughter and his grandson living with him.  Accordingly, during the period prior to January 3, 2013, the Board finds that the Veteran's PTSD was not productive of impairment in the area of family.  The Veteran's VA treatment records show that his thinking and judgment were intact, described as "good" and "fair" during this period.  The Veteran continued to manage his personal affairs, such as his finances, independently.  Importantly, the Veteran was not employed or seeking employment during this period due to his voluntary retirement in February 2009.  Similarly, the Veteran was not pursuing education.  In essence, the Veteran's PTSD symptoms have not been productive of deficiencies in areas such as work, school, family, thinking, or judgment.  The Veteran's deficiency in the area of mood has not been associated with social or occupational impairment.  The Board finds the Veteran's PTSD was not productive of occupational and social impairment with deficiencies in most areas during this period.  Vazquez-Claudio, 713 F.3d at 118.  The preponderance of the evidence is against a finding that the criteria for a 70 percent rating have been met prior to January 3, 2013.  38 C.F.R. §§ 4.7, 4.130.

As to the 50 percent rating criteria, the Board finds the representative's arguments at the Board hearing unpersuasive.  For example, the representative stated that the Veteran had flattened affect, but the Veteran did not testify as to flattened affect.  Similarly, evaluation of affect is a medical determination.  The Veteran's affect was not described as flattened in any examination or treatment reports during the period prior to January 3, 2013.  The representative also argued the Veteran had impaired judgment.  This apparently refers to the Veteran's verbal altercations at work.  Clinically, however, the Veteran's judgment was described as intact.  As mentioned, the Veteran continued to manage his affairs independently.  

Moreover, the Veteran did not have circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, memory impairment, or impaired abstract thinking.  As far as evaluating the frequency, duration, and severity of his symptoms, the representative's argument that the Veteran had disturbances of motivation and mood, and difficulty in establishing a relationship outside of his daughter and grandson are not persuasive.  The Veteran testified that despite his occasional outbursts, he was not fired because he was "one of the best" employees the company had, and they could not afford to fire him.  The Veteran's testimony tends to show that the Veteran's motivation and mood were not disturbed enough to impact his productivity, and that he was effective at establishing and maintaining effective work relationships, an assessment shared in the October 2008 VA examination report.  On the whole, the preponderance of the evidence is against a finding that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity for the period prior to January 3, 2013.

In sum, the schedular criteria for an initial rating in excess of 30 percent for PTSD are not met prior to January 3, 2013.  38 C.F.R. §§ 4.7, 4.130.

ii. On and After January 3, 2013

The Board notes initially that the Veteran has not provided any lay statements describing his PTSD symptoms or the level of severity during this period.  The Board must rate the Veteran on the medical evidence.

On January 3, 2013, the Veteran was seen for a consultation examination in connection with this claim.  The Veteran reported being anxious and depressed all the time.  The Veteran reported having a fair relationship with his father and an excellent relationship with his mother and a good relationship with his three sisters.  The Veteran reported being divorced and having a good relationship with his daughter.  The Veteran was on medication for his PTSD and was in regular group therapy.  The Veteran endorsed symptoms of PTSD involving persistently re-experiencing his stressors, such as recurrent, distressing recollections and dreams of the events, intense psychological distress and reactivity to cues symbolizing or resembling the stressors.  He had tried to avoid thoughts, feelings, conversations, activities, places, and people associated with the stressors.  He had markedly diminished interest or participation in significant activities, a restricted range of affect, and a sense of a foreshortened future.  The Veteran had sleep impairment, irritability, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The Veteran endorsed a depressed mood, suspiciousness, chronic sleep impairment, impairment of short and long term memory, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

The Board notes that the 2013 consultation examination report contains a section whereby the examiner could indicate whether the Veteran's PTSD was more nearly approximate to occupational and social impairment with reduced reliability and productivity, occupational and social impairment, with deficiencies in most areas, or total occupational and social impairment.  The examiner indicated that the PTSD severity was most like occupational and social impairment with reduced reliability and productivity.  These determinations as to these levels of impairment do not appear to be medical questions.  Cf. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (holding applicable regulations place responsibility for ultimate TDIU determinations on adjudicators, not medical examiners).  The Board considers the determination of whether any of these levels of impairment exists to be a legal question upon which the appeal turns.  The Board gives no deference to the examiner's opinion in this regard.  

A January 18, 2013 VA mental health medication management note indicates that the Veteran was seen by a member of the PTSD Clinical Team.  His chief complaints were nightmares, flashbacks, recurrent intrusive thoughts, social isolation, avoidance, hypervigilance, exaggerated startled response, insomnia, depressed/irritable/anxious mood, and road rage.  The Veteran's PTSD symptoms were chronic.  His mood was fair.  He discussed his medical problems and road rage.  He reported difficulty with anger/low frustration towards others.  The Veteran had lost weight following a gastric sleeve procedure.  He was tolerating his medications without side effects.  He denied lethal ideations, psychotic symptoms, and substance abuse.  On mental status exam, the Veteran was cooperative and casually dressed.  Evidence of psychotic symptoms was not present.  The Veteran did not express current suicidal or homicidal ideation.  His mood was euthymic.  His affect was appropriate.  His insight and judgment were unimpaired.  

An April 2014 mental health medication management note indicates that the Veteran was seen by a member of the PTSD Clinical Team.  His chief complaints were nightmares, flashbacks, recurrent intrusive thoughts, social isolation, avoidance, hypervigilance, exaggerated startled response, insomnia, depressed/irritable/anxious mood, and road rage.  The Veteran's PTSD symptoms were chronic.  His mood was fair.  He discussed his grandson and daughter living with him.  He continued to have recurrent nightmares and sleep difficulty.  The Veteran had lost weight following a gastric sleeve procedure.  He was tolerating his medications without side effects.  He denied lethal ideations, psychotic symptoms, and substance abuse.  On mental status exam, the Veteran was cooperative and casually dressed.  Evidence of psychotic symptoms was not present.  The Veteran did not express current suicidal or homicidal ideation.  His mood was euthymic.  His affect was appropriate.  His insight and judgment were unimpaired.  

A VA psychiatric nurse's note on the same date indicates that the Veteran was alert and oriented times four.  He was pleasant and cooperative with good eye contact.  His mood was depressed with congruent affect.  He denied suicidal or homicidal ideations.  His speech was coherent and relevant.  His thoughts were organized and goal directed.  He denied delusions and hallucinations.  His insight was good, and judgment was fair.

The only assigned GAF score during this period was a 49 at the January 2013 consultation examination.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  See DSM-IV.  This score was assigned based on both the Veteran's PTSD and based on his general medical condition as shown by the Axis IV entry.  As this score includes more than the Veteran's PTSD alone, the Board finds that it is of lessened probative value in determining the schedular rating for PTSD for this period.  

The preponderance of the evidence demonstrates that, on and after January 3, 2013, the Veteran's PTSD was not productive of occupational and social impairment with deficiencies in most areas.  The Veteran's mood has been noted as depressed during this period, but there is no description of how the Veteran's social or occupational functioning has been impaired as a result.  The Veteran's family life remained the same as it was prior to January 3, 2013, with his daughter and his grandson living with him.  The Veteran's VA treatment records show that his thinking and judgment were intact, described as "good" and "fair" during this period.  The Veteran continued to manage his personal affairs, such as his finances, independently.  Importantly, the Veteran was not employed or seeking employment during this period due to his voluntary retirement in February 2009.  Similarly, the Veteran was not pursuing education.  In essence, the Veteran's PTSD symptoms have not been productive of deficiencies in areas such as work, school, family, thinking, or judgment.  The Veteran's deficiency in the area of mood has not been associated with social or occupational impairment.  The Board finds the Veteran's PTSD was not productive of occupational and social impairment with deficiencies in most areas during this period.  Vazquez-Claudio, 713 F.3d at 118.  The criteria for a rating in excess of 50 percent have not been met.  38 C.F.R. §§ 4.7, 4.130. 

c. Additional Considerations

The Board has considered the possibility of staged ratings.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  A staged rating has already been assigned for the Veteran's PTSD.  The Board has concluded above that the criteria for ratings in excess those presently assigned have not been met for any portion of the period on appeal.  Accordingly, further staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's PTSD is not inadequate.  The Veteran's reported symptoms have been anticipated by the ratings criteria, as discussed above.  Moreover, the General Ratings Formula is open-ended and requires VA to consider effects of disability other than those specifically mentioned by the criteria.  The Board has discussed the symptoms of PTSD and other evidence pertaining to social and occupational impairment shown by the record.  All symptoms and indicia of impairment have been considered in deciding the appropriate schedular rating above.  In other words, the Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected PTSD; thus, the schedular evaluations are adequate to rate the Veteran's PTSD.  

The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's PTSD appeal on schedular and extraschedular bases.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on schedular and extraschedular bases.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD prior to January 3, 2013, and in excess of 50 percent on and after January 3, 2013, is denied.


REMAND

The Board remanded the initial rating for diabetes mellitus, type II, to provide the Veteran with a medical examination to determine the current degree of severity of all impairment resulting from his diabetes and the nature and extent of any currently present complications of his diabetes, to include, as relevant, diabetic retinopathy.  The Board's instruction required the examiner to determine whether regulation of activities was medically necessary for the diabetes mellitus, type II.  The Veteran was seen for a January 2013 ophthalmology examination which addressed the Veteran's retinopathy, but did not address whether the Veteran had regulation of activities.  The Board remands the initial rating for diabetes mellitus, type II, for compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As mentioned, the Veteran had his last VA examination in connection with his diabetic retinopathy with bilateral cataracts and vitreous hemorrhage of the right eye in January 2013.  Afterward, the Veteran underwent an April 2013 phacoemulsification of the left eye with IOL (intraocular lens) placement.  At an April 2013 follow-up ophthalmology note indicates that the vitreous hemorrhage of the right eye was resolving.  At another follow-up in June 2013, the Veteran's right eye cataracts were not visually significant.  The vitreous hemorrhage of the right eye was noted to have resolved.  The Board remands for a reexamination to verify the current severity of the disability.  38 C.F.R. § 3.327(a) (2014).  

The Board also remands to obtain any additional VA treatment records regarding the diabetes mellitus, type II, and diabetic retinopathy with bilateral cataracts and vitreous hemorrhage of the right eye.  

As discussed in the Introduction, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  The AOJ has not conducted initial development or adjudication of this issue.  Accordingly, the Board remands.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate notice letter, which advises him the criteria needed to substantiate the issue of entitlement to a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information.  

2.  Obtain ongoing VA treatment records for treatment concerning diabetes mellitus, type II, and diabetic retinopathy with bilateral cataracts and vitreous hemorrhage of the right eye from October 2013 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of the Veteran's diabetes mellitus, type II, and diabetic retinopathy with bilateral cataracts and vitreous hemorrhage of the right eye symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.

In particular, the examination for diabetes mellitus, type II, must include an assessment as to whether regulation of activities is medically required.

4.  Then, after undertaking any additional needed development (to include an appropriate development of the TDIU issue), the AOJ should readjudicate the claims on the merits and adjudicate entitlement to a TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2014).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


